   Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 1 of 10 PageID #:8188




                      UNITED STATES DISTRICT        COURT      F,
                F,R rHE -'El3f;Eil-'li$13!5*o'        rllrNors -ru'^( gO
              OF AMERICA, )
uNITED srArES oF
                                                             **i:idffigrr,
                                                                   .::rN
                                                                 '"0
                                  ]
                                  )

           v.                                  Case  No. 15 CR 515-1
                                               HON. JOHN Z. LEE
                                               District Court Judge
ALBERT ROSSINI,
                  Defendant.


          DEFENDANT ROSSINI I S INTENTION TO PROCEED PRO SE


     Defendant Albert Rossini ("Rossini") gives notice to this
court thht based on the June t6r 202L.status date and court
orders, Rossini has decided to proceed pro se in his sentencing
hearing and requests this court not aecept any sentencing
memorandum   from Clarence Butler, Jr. Esq. on Defendantfs behalf.
     Rossini has had no",contact with Mr. Butler with the exception
of a telephone conversation of 4-5 minutes in March 2O2l concerning
a continuance of Rossini's sentencing hearing. Even after the
June t6r 202l status date, Mr. Butler has not contacted Rossini
to prepare for the reset August 20, 2021 sentencing. Rossini
attaches the two correspondences from Mr. Butler to this notice of
intention to proceed pro se and Defendant has filed a Freedom of
Information Act notice (f'Ofa) to the Federal Bureau of Prisons for
a detailing of telephone caIls and visits from Mr. Butler to

                                      -1-
     Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 2 of 10 PageID #:8189




Rossini and for legal mail received from Butler to Rossini.
The result will show that Rossini received only one telephone call
from Butler, one visit from a representative of Butler and not Butler,
and two pieces of IegaI mail (attached and incorporated::, herein).

Regardless of what the Court says or thinks, this is the result
of Mr. Butlerts representation of Rossini.

     Therefore, Defendant Albert Rossini gives notice to the Court
that he intends to proceed pro se in his sentencing hearing as the
Court'has refused to appoint him an alternative counsel.



Respectfully submitted,


     l/W%**,
Albert Rossini
Defendant, Pro     Se
#o8043-424
Metropolitan Correctional Center
7t   W. Van Buren St.
Chicago,   IL   60605




                                       -2-
      Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 3 of 10 PageID #:8190




Albert Rossini
#08043-424
Metropolitan Correctional Center
7t I,J. Van Buren St.
Chicago,   IL 60605

July L,    202L


AUSA Mitchell
U.S. Attorneyrs Office
Northern District of Illinois
2L9 S. Dearborn St.
Chicago, IL 60604

Re:    USA   v. Rossini,       15 CR 515-1

Dear Mr.     Mitchell,
       As you can see from thefiling enclosed, I have decided based
on the June L6r 202L status date in this case to continue Pro se
rather than rely on Mr. Butlerrs rePresentation. At this point
please forward me any further filings by your office, especially
the char,t of victims, losses, restitution, etc. I will need this
as soon as possible in order to be ready for the August 20r 2O2l
sentencing hearing. I would appreciate the bank statements of
Devon Street Investments, Ltd., Devon Street Management, Ltd. in
paper form if.you would be so kind to do so.

       Thank you in advance.

RespectfulIy,

  /l,tffi,/,rn',
Albert Rossini
    Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 4 of 10 PageID #:8191




                          CERTIFICATE OF SERVICE


     0n JuLy l, 202t, Albert Rossini deposited a Notice of
Filling and Defendant Rossinirs Intention to Proceed Pro S€,
in the MCC Chicago Legal Mail system, first class postage prepaid
and addressed to the following:



Clerk of the U.S. District Court
For the Northern District of Illinois
219 S. Dearborn St.
Chicago,   IL   60604

Clarence Butler, Jr. Esq.
Clarence Butler, Jr. LLC
150 North Michigan Ave
#2800
Chicago,   rL 60601

U.S. Attorney
2t9 S. Dearborn St.
Chieago, IL 60604

Hon. John    Z.   Lee
U.S. District Court
2t9 S. Dearborn St.
Chicggo,   IL   60604




M
Respectfully submitted,


Albert Rossini
Defendant Pro      Se
#08043-424
Metropolitan Correctional Center
7l W. Van Buren St.
Chicago, IL 60605
   Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 5 of 10 PageID #:8192



                                         ATTORNEY AT LA\^,
              I5tr NoRrH      MICHTGAN AVENUE. SUITE ZEITIT] . EHItrAEO, IL 6tr6OI
                                312.216.5102 ' FAx: 312.624.77A1



Mr. A1bert Rossini
Metropolitan Correctional Center
71 West Van Buren
Chicago, IL 60605
                                            November 23,2020



                                         Via Certified Mail #70181830 0000 0348 9855

DearMr. Rossini:


   Please be aware that I travelled to the Chicago Kent College of Law and obtain approximately
4 boxes of discovery from Professor Attorney Nchard Kling encompassing your case materials.
I have also had discussions with Professor Kling involving your case. I am diligently working in
reviewing the discovery and considering potential arguments relative to your case. I will discuss
issues with you upon completion of discovery review. Please advise me of anyone family or non-
family that I can contact to provide any relevant information and or testimony on your behalf, as
it relates to any issues of concern involving your case. Again, we will discuss this in more detail
after discovery review. I will be doing whatever I can to facilitate formulation of yogr defense,
while going through documents, conducting analysis and preparation of the voluminous
documents that I received relative to your case.

  Please provide my offrce telephone number and addresses to any potential witnesses that you
would like me to interview and discuss at your direction. Furthermore, please contact those
witnesses beforehand and let them know that I will be contacting them to discuss your case
relative to any testimonial or evidentiary assistance they can provide on your behalf. In addition
my office remains open during the pandemic and I am available to meet with your respective
witnesses at my office. If it is more comfortable and convenient for the witnesses to meet via
Zoom Conference, I am also willing to implement this accommodation. However, please be
advised that this method does not ensure the degree of confidentiality provided by meeting in my
office. Do not discuss the facts of this case or the legal strategy with any individuals.
Consequently, please be mindful that statements, no matter what or how they may appear or be
perceived can be ud.lized against you in this prosecution.



Respectfully   r




UAr^r,
 Ar-.- fu-*,                   *Lo
      A??CIixC\t          L*w
     *1fi Ort ?a.,arn-*,t
          .           ^? el,[jl
      Fr<: tB I S.B r 6.6 r Cr!:
                          "



                                         CBUTLERLAW.trBM
   Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 6 of 10 PageID #:8193




                            UNTTED STATES DISTRICT COURT
                            NORTTIERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION




I.]NITED STATES OF AMERICA
             Plaintiff,
                                                 No. 15 CR 515




                                                   Honorable JohnZ.Lee

ALBERT ROSSINI
             Defendant.




MOTION FOR COUNSEL'S WITHDRAWAL AND THE APPOINTMENT OF NEW
COUNSEL FOR ROSSINI'S BASED ON ROSSINI FILED MAY/JUNE 2021 LETTERS



 NOW COMES, ATTORNEY CLARENCE BUTLER JR., OF TI{E LAW OFFICE OF

CLARENCE BUTLER JR., DEFENSE CO{.INSEL FOR ALBERT ROSSINI respectfully

hereby submits to this HONORABLE COURT, Motion             For Counsel's Wilhdrawal And The

Appointment Of New Counsel For Rossini's Based On Rossini FiledMay/June 2021 Letters.


 Defendant Rossini has adopted an antagonistic and adversarial relationship with counsel that

has created an irreconcilable conflict rendering the attorney-client relationship irretrievably
      Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 7 of 10 PageID #:8194




      WHEREFORE Based On The Foregoing gven the totality of circumstances, defense counsel

    hereby request Rossini's motion seeking counsel's withdrawal be hereby granted.




    Respectfu lly submitted,

    s/Clarence Butler       Ir.
    Clarence Butler Jr.

    Attorney-at-Law




   furu-l$,Lr'c
    A,'"ffii l^r
  tilir mrrrrJEl*o^" rr"3
   cren
"t @                 al'a0f'roo
      iil lll.arlll0t
      ,..s lll.t|!tl.lllt
   Case: 1:15-cr-00515 Document #: 709 Filed: 07/08/21 Page 8 of 10 PageID #:8195

                                                                                    (opy
                                                                Cou   ,rfp
                                                                             \
                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OE ILLINOIS
                          EASTERN DIVISION




UNITED STATES OF AMERICA,



           v.                                    Case  No. 15 CR 515-1
                                                 HON. JOHN Z. LEE
                                                 District Court Judge
ALBERT ROSSINI,
                        Defendant.


                               NOTICE OF FILING



     NOI^I COMES          Albert Rossini ("Rossini"), pro s€r and
                   Defendant
files this notice that he intends to proceed on a pro se basis in
this case aird that attorney Clarence But1er, Jr. issnot to present
a sentencing memorandum on Rbssinits behalf.

Respectfully submitted,

 /Mntirtt
AlbertRossini
Defendant, Pro     Se
#08043-424
Metropblitan Correctional Center
7t W. Van Buren St.
Chicago, IL 60604
r-00515 Document #: 709 Filed: 07/08/21 Page 9 of 10 Pa


                                   rr
                                   rq
                                                  o{3+ts>
                                                  il HO OH
                                   6)              H. rf ood
                                                   o<H
                                                   0). O fri
                                                             oo
                                   ts
                                                  @ E tlrrt
                                   2               o<o
             o                     H
                                                  - 5 0: uSld
                                                              r



            \!                          r'               ts. r\J O
                                   rr              H (fSCo
            o
            @
                                                   14EDD @
                                                      C3
                                                   orFi
                                                                 H.
                                                                 5
            \                                      Ooj a) P.
            N)                                     or
                                                   ,CH O
            c)                               {)
                                             I
                                                   uulrl
            N)                                        do
                                                      .o
   ,r1      -A
   iil                                                     rf
   ..ii                                                    H.
   ttt      -A                                             o
   ii       -\                                             0)
   d1t'



   {Ii                                                     ()
                                                           o
   fii                                                     rf
   f,.l                                                    o
   fr'f                                                    H
   B'
   t{
   UI
       I

   g!            or\rzc!tr
                 5Ho 5 0
   FJ            H.\.oFi H.Z
   f-r                rtrt.
                  O co:'o
   rt-            $
   q             0q. O OC{
                  oFto
                 - UE
                    o nz
                         cnE
                                                            U)
       ='        HD C'A)                             1"1
   j             TTH FJ.GN                           r,     U)
                    cr(, o.
   s.-           o\ o c" u)
                 OH Ti      tr                       Fo,
                                                     Ni     C:
   -:            O\5 H.C,rll                         E71
   E   g
                 o o P.r4
                 S(/)(.fU)                           i", 0)
                    .rt orlcr                        F:     )r
                                                            1|
   *.                   Fh    H.                     tl     r...
                              o
                        H(f
                        H                            rrr 0\
                                                         ()
                        Ha)
                        H.o
                        3C
                                                      f'        Jr
                        ori
                        H' rr
                        a




       -
   =
-00515 Document #: 709 Filed: 07/08/21 Page 10 of 10 P




                                                              J
                                                              I
                                                              't'
                                                               1




                                  Lu i,
                                  C'1              EEH
                                                   .HEE

                                  (.: B.
                                  ,\
                                  u    ii6
                                                   {g
                                  ;; g             =EEg
                                                   $EEi

                                  i:P'.'.3i ..l=   EE:E
                                                   lEsg
                                  s*r'I4           EEEE

                                  lEaE =
u
a-.r

',r\ -:i5{r+9
_\\
       *r   *,   -:!Ji..'
                            -r,
                                  83   E;          eEEE
                                                   EEEE
                        : i--     E                E    HE-
                                       =:=
E-
